Citation Nr: 0110741	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-07 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits for a 
cosmetology course under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1986 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 determination from the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran's educational file which was forwarded to the 
Board in connection with the present appeal includes copies 
of various documents pertinent to a separate claim of 
entitlement to a waiver of an overpayment of VA educational 
benefits.  The waiver issue is not before the Board, and the 
Board observes that original evidence pertinent to the waiver 
issue would be included in a separate claims file (which is 
not before the Board).  However, the Board takes this 
opportunity to point out to the RO that the educational file 
before the Board does include a copy of a communication from 
the veteran which appears to be a notice of disagreement to a 
November 2000 determination by the Committee on Waivers and 
Compromises (Committee) which denied a request by the veteran 
for a waiver of the recovery of an overpayment.  As this 
evidence consists of copies of originals which would be in a 
separate claims file still at the RO, the Board does not 
believe that a remand for this matter is required by 
Manlincon v. West, 12, Vet.App. 238 (1999).  Therefore, this 
matter is hereby referred to the RO for appropriate 
clarification with the Committee to ensure that action has 
been taken by the Committee in response to the original 
notice of disagreement.  


FINDING OF FACT

The veteran's July 1999 application for educational 
assistance benefits sought payment for a course of study that 
the veteran had previously been awarded educational 
assistance benefits for and had successfully completed.


CONCLUSION OF LAW

The criteria for entitlement to payment of educational 
assistance benefits for a cosmetology course under  Chapter 
30, Title 38, United States Code, have not been met.  
38 U.S.C.A. § 3011 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 21.7120, 21.7122 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that he should be awarded educational 
assistance benefits under Chapter 30 for a basic cosmetology 
course begun in June 1999.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).

In the instant case, it appears that all relevant evidence 
identified by the veteran has been obtained and considered.  
Under the circumstances, the Board finds that the record as 
it stands shows that there has been substantial compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000.  No useful purpose would be served in this case by 
delaying appellate review for additional development.

Further, the Board notes that Congress recently added 
revisions concerning Chapter 30 benefits.  See Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, 114 Stat. 1822 (Nov. 1, 2000).  However, the 
revisions are unrelated to the issue on appeal.

The veteran's educational assistance claims file indicates 
that he successfully completed a basic cosmetology course in 
September 1997.  The claims file also indicates that he was 
awarded educational assistance benefits under Chapter 30 for 
the course.

In July 1999 the RO received the veteran's application for 
educational assistance benefits for a "refresher course" in 
cosmetology from the same institution as the one the veteran 
attended and completed in September 1997.  The RO initially 
indicated that the course is not approved for veterans' 
benefits.  Generally, VA will not pay educational assistance 
for an enrollment in any course which has not been approved 
by a State approving agency or by VA when that agency acts as 
the state approving agency.  38 C.F.R. § 21.7122.  However, 
in the statement of the case, the RO indicated that the 
course in question was not approved as review, remedial or 
deficiency hours.  

If the course is not approved by the state approving agency, 
then there can clearly be no basis for an award of VA 
benefits based on that course.  However, even assuming that 
the course is state approved, the facts of the present case 
do not support a finding that the course can be viewed as a 
"refresher course" in accordance with 38 C.F.R. §§ 21.7120, 
21.7122.  In this regard, the veteran does not dispute that 
he has already taken the course in question and successfully 
completed the course.  Further, there is no indication that 
the school required him to retake the course as part of his 
program of study.  As evidenced in his statements, after 
successfully completing his program of study, the veteran 
failed the examination given by the State Board of 
Cosmetology.  The course in question was required by that 
agency as a prerequisite to retaking the examination.  
Nevertheless, the course is not necessary for him to pursue 
his approved program of study; he has already completed his 
approved program of study.  The veteran himself admits he 
successfully completed the program of study.  The Board finds 
no legal basis for viewing the course as a "refresher" 
course within the meaning of 38 C.F.R. § 21.7122.  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

 

